                                                               United States Bankruptcy Court
                                                                Eastern District of New York
In re:                                                                                                                  Case No. 20-42855-ess
Let Group LLC                                                                                                           Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0207-1                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 23, 2021                                                Form ID: pdf000                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 25, 2021:
Recip ID                 Recipient Name and Address
db                     + Let Group LLC, 15-24 201st Street, Bayside, NY 11360-1015
aty                    + Rosen & Kantrow, PLLC, 38 New Street, Huntington, NY 11743-3463

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
                       + Email/Text: ustpregion02.br.ecf@usdoj.gov
                                                                                         Mar 23 2021 18:06:00      Office of the United States Trustee, Eastern
                                                                                                                   District of NY (Brooklyn Office), U.S. Federal
                                                                                                                   Office Building, 201 Varick Street, Suite 1006,
                                                                                                                   New York, NY 10014-4811

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 25, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 23, 2021 at the address(es) listed
below:
Name                               Email Address
Alex E. Tsionis
                                   on behalf of Trustee David J. Doyaga atsionis@ajrlawny.com
                                   arosen@ajrlawny.com;ddobbin@ajrlawny.com;npizzo@ajrlawny.com;emeade-bramble@ajrlawny.com

David J. Doyaga
                                   on behalf of Trustee David J. Doyaga david.doyaga.sr@gmail.com NY98@ecfcbis.com,theresa@doyagalawfirm.com
District/off: 0207-1                                                User: admin                                                        Page 2 of 2
Date Rcvd: Mar 23, 2021                                             Form ID: pdf000                                                   Total Noticed: 3
David J. Doyaga
                                      david.doyaga.sr@gmail.com NY98@ecfcbis.com,theresa@doyagalawfirm.com

Lawrence Morrison
                                      on behalf of Debtor Let Group LLC lmorrison@m-t-law.com
                                      info@m-t-law.com;r65639@notify.bestcase.com;lmorrison@m-t-law.com;bjhufnagel@m-t-law.com;scheduling@m-t-law.com;es
                                      ierra@m-t-law.com

Office of the United States Trustee
                                      USTPRegion02.BR.ECF@usdoj.gov

Samuel Goldman
                                      on behalf of Creditor Thomas Yang sg@sgalaw.com jgilman@sgalaw.com


TOTAL: 6
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
In re:                                                                 Chapter 7

          LET GROUP LLC,                                               Case No. 1-20-42855-ess

                                                  Debtor.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                      ORDER SCHEDULING A TELEPHONIC CONFERENCE

          WHEREAS, on August 4, 2020, Let Group LLC filed a petition under Chapter 7 of the

Bankruptcy Code; and

          WHEREAS, on August 4, 2020, David J. Doyaga was appointed as the Chapter 7 trustee

in this case (the “Trustee”); and

          WHEREAS, on January 4, 2021, the Trustee filed a motion pursuant to Bankruptcy Code

Section 105, 363(a), 363(b), 363(f), 363(m), and 365(d)(1), and Bankruptcy Rules 2002, 6004,

and 9004 seeking an order (i) authorizing him to sell to the stalking horse purchaser or to the

highest and best bidder at an auction the estate’s interest in certain trademarks, intellectual

property, internet domain names and websites; (ii) scheduling a hearing to approve the sale to the

highest and best bidder; (iii) approving certain bidding procedures; and (iv) approving the

manner and extent of notice of the auction hearing (the “Motion”); and

          WHEREAS, on February 9, 2021, the Court held a hearing on the Motion, at which the

Trustee appeared and was heard, and no opposition was heard, and the Court granted the Motion;

and

          WHEREAS, on February 17, 2021, the Court entered an order granting the Motion and,

among other things, authorizing the Trustee to sell at public auction the bankruptcy estate’s

interest in certain trademarks, intellectual property, internet domain names and websites (the

                                                                1
“Assets”), free and clear of all liens, claims, encumbrances and other interests with such liens,

claims, encumbrances and other interests to attach to the proceeds of sale, and scheduled a

hearing to approve the sale of the Assets to the successful bidder for March 16, 2021; and

           WHEREAS, on March 16, 2021, the Court held a continued hearing on the Motion, at

which the Trustee appeared and was heard, and no opposition was heard, and the Court granted

the Motion; and

           WHEREAS, on March 17, 2021, Thomas Yang filed a letter seeking, among other relief,

an order declaring the sale of the Assets null and void; and

           WHEREAS, on March 18, 2021, Mr. Yang filed a letter supplementing the grounds for

the relief sought in his March 17, 2021 letter; and

           WHEREAS, on March 18, 2021, the Trustee filed a response to Mr. Yang’s letters; and

           WHEREAS, on March 19, 2021, Mr. Yang filed a letter in response to the Trustee’s

letter; and

           WHEREAS, on March 19, 2021, the Debtor filed a letter in response to Mr. Yang’s

letters.

           NOW, THEREFORE, it is hereby

           ORDERED, that the Court will hold a telephonic scheduling conference on Mr. Yang’s

letters and the relief requested therein, on April 13, 2021, at 11:00 a.m., before the Honorable

Elizabeth S. Stong in Courtroom 3585, United States Bankruptcy Court for the Eastern District

of New York, 271-C Cadman Plaza East, Brooklyn, New York 11201; and it is further

           ORDERED, that a briefing schedule may be set at the April 13, 2021 scheduling

conference; and it is further




                                                 2
       ORDERED, that this conference will be conducted telephonically. It is not

necessary to request prior authorization to appear telephonically. All participants,

including attorneys, clients, and pro se parties, may appear telephonically as follows:

              Please e-mail Judge Stong’s Courtroom Deputy at
       ess_hearings@nyeb.uscourts.gov at least one business day before the
       scheduled hearing to identify the individuals that will appear and to provide
       an e-mail address where each may be reached. All attorneys must also
       identify the party that the attorney represents.

              Please call in at the time at which your hearing is scheduled, to avoid
       missing the call of your case. Note that, depending on where your case is on
       the calendar, you may have to wait for a time with your phone on mute until
       your case is called.

       Below are the instructions to dial in for the telephonic appearance:

              1.     Dial in Number 888-808-6929
              2.     Access Code – 8523285#
              3.     State your name each time before speaking
              4.     Avoid the use of a speaker phone, and use a landline if possible
              5.     If you are not speaking, keep your phone on mute.




                                                             ____________________________
 Dated: Brooklyn, New York                                          Elizabeth S. Stong
        March 23, 2021                                       United States Bankruptcy Judge

                                              3
TO:

Let Group LLC
15-24 201st Street
Bayside, NY 11360

Lawrence Morrison
87 Walker Street Floor 2
New York, NY 10013

David J. Doyaga
26 Court Street
Suite 1601
Brooklyn, NY 11242

Alex E. Tsionis
Law Offices of Avrum J. Rosen, PLLC
38 New Street
Huntington, NY 11743

Rosen & Kantrow, PLLC
38 New Street
Huntington, NY 11743

Samuel Goldman
200 Park Avenue; Suite 1700
New York, NY 10166

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014




                                           4
